         Case 1:20-mj-05186-JGD Document 9 Filed 08/31/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

MAGISTRATE NO.
20-MJ-5186-JGD


                             UNITED STATES OF AMERICA

                                             v.

                                     RONALD HALL

                  ORDER PURSUANT TO UNITED STATES v. KING,
                       818 F.2D 112, 115, footnote 3 (1st Cir. 1987)

                                     August 31, 2020
DEIN, U.S.M.J.

       The defendant is charged in a criminal complaint with having engaged in sex

trafficking by force or coercion, in violation of 18 U.S.C. § 1591 and transportation of

individuals in interstate commerce with the intent that such individuals engage in

prostitution, in violation of 18 U.S.C. § 2421. An initial appearance was held remotely

before this court on August 3, 2020, at which time the defendant was represented by

counsel. The government moved for detention pending trial of this matter pursuant to

18 U.S.C. §§ 3142(f)(1)(B) and (f)(2)(A) on the grounds that the defendant poses a

danger to the community and a serious risk of flight.

       The defendant is presently in state custody awaiting trial. Accordingly, all

parties agreed to continue the detention hearing in the instant case until such time as

the defendant is released from state custody in accord with the protocol set forth in

United States v. King, 818 F.2d 112, 115, footnote 3 (1st Cir. 1987).
         Case 1:20-mj-05186-JGD Document 9 Filed 08/31/20 Page 2 of 2



      I rule that the defendant has waived his right to have a detention hearing at his

first appearance in this case. Id. It is ORDERED that the detention hearing be, and

the same hereby is, CONTINUED until further order of this Court. It is FURTHER

ORDERED that the defendant be, and he hereby is, DETAINED pending the detention

hearing. See 18 U.S.C. § 3142(f) (During a continuance, the defendant shall be

detained).

      Review of the within Detention Order may be had by the defendant filing a motion

for revocation or amendment of the within Order pursuant to 18 U.S.C. § 3145(b)

regardless whether there has been a change of circumstances.

                                              / s / Judith Gail Dein
                                         JUDITH GAIL DEIN
                                         UNITED STATES MAGISTRATE JUDGE




                                         ~ 2 ~
